



Exhibit 10.25


2020 EMPLOYEE RESTRICTED STOCK UNIT AWARD AGREEMENT (OFFICER)
CALLON PETROLEUM COMPANY
AMENDED AND RESTATED 2018 OMNIBUS INCENTIVE PLAN


THIS AGREEMENT ("Agreement") is effective as of [•] (the "Grant Date"), by and
between Callon Petroleum Company, a Delaware corporation (the "Company"), and
____________________ (the "Grantee").
The Company has adopted the Amended and Restated Callon Petroleum Company 2018
Omnibus Incentive Plan (the "Plan"), which by this reference is made a part
hereof, for the benefit of eligible employees, directors and independent
contractors of the Company and its Subsidiaries. Capitalized terms used and not
otherwise defined herein shall have the meaning ascribed thereto in the Plan.
Pursuant to the Plan, the Committee, which has generally been assigned
responsibility for administering the Plan, has determined that it would be in
the interest of the Company and its stockholders to grant the restricted stock
units provided herein in order to provide Grantee with additional remuneration
for services rendered, to encourage Grantee to remain in the employ of the
Company or its Subsidiaries and to increase Grantee's personal interest in the
continued success and progress of the Company.
The Company and Grantee therefore agree as follows:
1.Grant of Restricted Stock Units. Subject to the terms and conditions herein,
effective as of the Grant Date, the Company hereby awards to the Grantee,
pursuant to the Plan, a right to receive __________ shares of Common Stock of
the Company, par value $.01 per share (the "Restricted Stock Units").
2.Vesting Schedule and Settlement.
Subject to the provisions of Section ý3 hereof, the Restricted Stock Units shall
vest in one-third increments (rounded up to the nearest whole number) on each of
April 1, 2021, April 1, 2022 and April 1, 2023 (each, a "Vesting Date");
provided that the Grantee remains in continuous employment with the Company
through the applicable Vesting Date. For purposes of this Agreement, references
to employment with the Company include employment with any successor to the
Company as well as employment with any Subsidiary.
As soon as practicable (but in no event later than thirty (30) days) following
the occurrence of the Vesting Date or vesting pursuant to Section ý3, subject to
Section 6, the Company shall deliver to the Grantee or, as applicable, the
Grantee's legal representative, estate, beneficiary or heir certificates
representing the applicable number shares of Common Stock or cause the
applicable number of shares of Common Stock to be evidenced in book entry form
in the Grantee's name in the stock register of the Company maintained by the
Company's transfer agent.





--------------------------------------------------------------------------------





3.Termination of Employment; Forfeiture.
(a)Death and Disability. Upon termination of the Grantee's employment with the
Company as a result of the death or Disability of the Grantee, the Restricted
Stock Units shall immediately vest. For purposes hereof, "Disability" shall mean
the physical or mental inability of Grantee to carry out the normal and usual
duties of his position on a full-time basis for an entire period of six (6)
continuous months together with the reasonable likelihood, as determined by the
Committee, that Grantee, upon the advice of a qualified physician, will be
unable to carry out the normal and usual duties of his position.
(b)Qualified Separation from Service. If the Grantee's employment is terminated
due to a Qualified Separation from Service, the Committee may determine, in its
sole discretion, that all remaining unvested Restricted Stock Units shall be
100% vested as of such termination date.  For purposes hereof, a "Qualified
Separation from Service" is defined as a termination of Grantee's employment
with the Company, other than for Cause, provided that, as of the date of such
termination (i) Grantee has attained a minimum of ten (10) years of employment
with the Company, (ii) Grantee has attained the age of fifty-five (55), (iii) in
the event such termination of employment is a voluntary termination by the
Grantee, the Grantee has provided the Company with a notice of such intent to
terminate at least six months prior to the termination date and (iv) Grantee
enters into an agreement not to compete with the Company and its Affiliates for
a period of at least one year, which agreement, both in form and substance, is
provided by the Committee or is otherwise satisfactory to the Committee.
For purposes hereof, "Cause" is defined as: (i) the conviction of the Grantee by
a court of competent jurisdiction as to which no further appeal can be taken of
a crime involving moral turpitude or a felony or entering the plea of nolo
contendere to such crime by the Grantee; (ii) the commission by the Grantee of a
material act of fraud upon the Company, any Subsidiary or Affiliate; (iii) the
material misappropriation by the Grantee of any funds or other property of the
Company, any Subsidiary or Affiliate; (iv) the knowing engagement by the Grantee
without the written approval of the Board, in any material activity which
directly competes with the business of the Company, any Subsidiary or Affiliate,
or which would directly result in material injury to the business or reputation
of the Company or any Subsidiary or Affiliate; (v)(1) a material breach by the
Grantee during the Grantee's employment with the Company of any of the
restrictive covenants set out in the Grantee's employment agreement with the
Company, if applicable, or (2) the willful and material nonperformance of the
Grantee's duties to the Company or any Subsidiary or Affiliate (other than by
reason of the Grantee's illness or incapacity), and, for purposes of this clause
(v), no act or failure to act on Grantee's part shall be deemed "willful" unless
it is done or omitted by the Grantee not in good faith and without his
reasonable belief that such action or omission was in the best interest of the
Company, (vi) any breach of the Grantee's fiduciary duties to the Company,
including, without limitation, the duties of care, loyalty and obedience to the
law; and (vii) the intentional failure of the Grantee to comply with the
Company's Code of Business Conduct and Ethics, or to otherwise discharge his
duties in good faith and in a manner that the Grantee reasonably believes to be
in the best interests of the Company, and with the care an ordinarily prudent
person in a like position would exercise under similar circumstances.
(c)Termination following a Change in Control. In the event of the Grantee's
termination of employment by the Company for any reason other than Cause within
the two-year period immediately following the effective date of a Change in
Control, all remaining unvested Restricted Stock Units shall be 100% vested a of
such termination date.






– 2 –

--------------------------------------------------------------------------------





(d)Company Equity Acceleration Benefits and Carrizo CIC Plan Inapplicable.
Notwithstanding anything to the contrary contained herein, but subject to
Section 4(c), the Carrizo Oil & Gas Inc. Change in Control Severance Plan (as
may be amended from time to time) (the "Carrizo CIC Plan") and any other
potential rights to equity acceleration benefits in connection with a
termination of employment related to the merger of Carrizo Oil & Gas, Inc. with
and into the Company (the "Other Acceleration Benefits") shall not apply to the
Restricted Stock Units granted hereunder. As a condition of receiving this
Award, Grantee hereby expressly acknowledges and agrees that, notwithstanding
anything set forth in the Carrizo CIC Plan to the contrary, the Change in
Control Benefits (as defined in the Carrizo CIC Plan), the Severance Benefits
(as set forth in Section 3.02(c)(3) of the Carrizo CIC Plan) and the Other
Acceleration Benefits shall not apply to the Restricted Stock Units granted
hereunder, and hereby waives any right to any equity acceleration benefits
provided for under the Carrizo CIC Plan or the Other Acceleration Benefits with
respect to this award of Restricted Stock Units. In the event this Section 4(d)
should be held by a court of competent jurisdiction to be unenforceable, this
Agreement shall be terminated and of no further force or effect and all
Restricted Stock Units (whether vested or unvested) shall be immediately
forfeited to the Company without any consideration.
(e)Forfeiture. Upon termination of the Grantee's employment with the Company for
any reason other than death, Disability, Qualified Separation from Service with
accelerated vesting by the Committee, or a termination without Cause following a
Change in Control, all unvested Restricted Stock Units shall be immediately
forfeited to the Company.
4.Clawback Policy. The Grantee hereby acknowledges and agrees that all rights
with respect to the Restricted Stock Units are subject to the Company's Clawback
Policy, as may be in effect from time to time. The Grantee further acknowledges
and agrees that the Restricted Stock Units and amounts received with respect to
the Restricted Stock Units are subject to recoupment pursuant to the terms of
the Company Clawback Policy.
5.No Ownership Rights Prior to Issuance of Shares of Common Stock; Dividend
Equivalents. Neither the Grantee nor any other person shall become the
beneficial owner of the shares of Common Stock underlying the Restricted Stock
Units, nor have any rights of a shareholder (including, without limitation,
dividend and voting rights) with respect to any such shares of Common Stock,
unless and until and after such shares of Common Stock have been delivered to
the Grantee as described in Section ý2. Notwithstanding the foregoing, prior to
the vesting of the underlying Restricted Stock Units, Dividend Equivalents shall
be accrued, without interest, for the benefit of the Grantee. Dividend
Equivalents shall be subject to the same vesting schedule as the underlying
Restricted Stock Units and shall be payable in cash at the same time as the
Restricted Stock Units are settled pursuant to Section 2.
6.Mandatory Withholding of Taxes. Grantee acknowledges and agrees that the
Company shall deduct from the shares of Common Stock otherwise deliverable a
number of shares of Common Stock (valued at their Fair Market Value) on the
applicable date that is equal to the amount of all federal, state and local
taxes required to be withheld by the Company. In the event the Company, in its
sole discretion, determines that the Grantee's tax obligations will not be
satisfied under the method otherwise expressly described above and the Grantee
does not provide payment to the Company in the form of shares of Common Stock
(valued at their Fair Market Value) sufficient to satisfy any withholding
obligations, then the Grantee, subject to compliance with the Company's insider
trading policies, authorizes the Company or the






– 3 –

--------------------------------------------------------------------------------





Company's Stock Plan Administrator, currently Fidelity, to (i) sell a number of
shares of Common Stock issued or outstanding pursuant to the Award, which number
of shares of Common Stock the Company determines has at least the market value
sufficient to meet the tax withholding obligations, plus additional shares of
Common Stock to account for rounding and market fluctuations and (ii) pay such
tax withholding to the Company. The Grantee may elect to have the Company
withhold or purchase, as applicable, from shares of Common Stock or cash that
would otherwise payable or deliverable an amount of cash and/or number of shares
of Common Stock (valued at their Fair Market Value) equal to the product of the
maximum federal marginal rate that could be applicable to the Grantee and the
Fair Market Value of the shares of Common Stock or cash otherwise payable or
deliverable, as applicable.
7.Restrictions Imposed by Law. Without limiting the generality of Section 16 of
the Plan, the Grantee agrees that the Company will not be obligated to deliver
any shares of Common Stock if counsel to the Company determines that such
delivery would violate any applicable law or any rule or regulation of any
governmental authority or any rule or regulation of, or agreement of the Company
with, any securities exchange or association upon which the Common Stock is
listed or quoted. The Company shall in no event be obligated to take any
affirmative action in order to cause the issuance or delivery of shares of
Common Stock to comply with any such law, rule, regulation or agreement.
8.Notice. Unless the Company notifies the Grantee in writing of a different
procedure, any notice or other communication to the Company with respect to this
Agreement shall be in writing and shall be delivered personally or sent by first
class mail, postage prepaid to the following address:
Callon Petroleum Company
2000 W. Sam Houston Parkway South, Suite 2000
Houston, Texas 77042
Attention: Human Resources
with a copy to:
Callon Petroleum Company
2000 W. Sam Houston Parkway South, Suite 2000
Houston, Texas 77042
Attention: Law Department


Any notice or other communication to the Grantee with respect to this Agreement
shall be in writing and shall be delivered personally, and (i) shall be sent by
first class mail, postage prepaid, to Grantee's address as listed in the records
of the Company on the Grant Date, unless the Company has received written
notification from the Grantee of a change of address, or (ii) shall be sent to
the Grantee's e‑mail address specified in the Company's records or e-mail
address provided by the Grantee to the Company's Stock Plan Administrator.
9.Grantee Employment. Nothing contained in this Agreement, and no action of the
Company or the Committee with respect hereto, shall confer or be construed to
confer on the Grantee any right to continue in the employ of the Company or
interfere in any way with the right of the Company to terminate the Grantee's
employment at any time, with or without cause; subject, however, to the
provisions of the Grantee's employment agreement, if applicable.






– 4 –

--------------------------------------------------------------------------------





10.Governing Law. This Agreement shall be governed by, and construed in
accordance with, the internal laws of the State of Delaware. Any suit, action or
other legal proceeding arising out of this Agreement shall be brought in the
United States District Court for the Southern District of Texas, Houston
Division, or, if such court does not have jurisdiction or will not accept
jurisdiction, in any court of general jurisdiction in Harris County, Texas. Each
of the Grantee and the Company consents to the jurisdiction of any such court in
any such suit, action, or proceeding and waives any objection that it may have
to the laying of venue of any such suit, action, or proceeding in any such
court.
11.Construction. References in this Agreement to "this Agreement" and the words
"herein," "hereof," "hereunder" and similar terms include all exhibits and
schedules appended hereto, including the Plan. This Agreement is entered into,
and the Award evidenced hereby is granted, pursuant to the Plan and shall be
governed by and construed in accordance with the Plan and the administrative
interpretations adopted by the Committee thereunder. All decisions of the
Committee upon questions regarding the Plan or this Agreement shall be
conclusive. Unless otherwise expressly stated herein, in the event of any
inconsistency between the terms of the Plan and this Agreement, the terms of the
Plan shall control. The headings of the sections of this Agreement have been
included for convenience of reference only, are not to be considered a part
hereof and shall in no way modify or restrict any of the terms or provisions
hereof.
12.Code Section 409A. Restricted Stock Units under this Agreement are designed
to be exempt from or comply with Section 409A of the Code and the related
Treasury Regulations thereunder and the provisions of this Agreement will be
administered, interpreted and construed accordingly (or disregarded to the
extent such provision cannot be so administered, interpreted, or construed). If
the Grantee is identified by the Company as a "specified employee" within the
meaning of Code Section 409A(a)(2)(B)(i) on the date on which the Grantee has a
"separation from service" (other than due to death) within the meaning of
Treasury Regulation § 1.409A-1(h), any amount payable or settled under this
Agreement on account of a separation from service that is deferred compensation
subject to Section 409A of the Code shall be paid or settled on the earliest of
(1) the first business day following the expiration of six months from the
Grantee's separation from service, (2) the date of the Grantee's death, or (3)
such earlier date as complies with the requirements of Section 409A of the Code.
13.Excise Taxes. Notwithstanding anything to the contrary in this Agreement, if
the Grantee is a "disqualified individual" (as defined in Code Section 280G(c)),
and the payments and benefits provided for under this Agreement, together with
any other payments and benefits which the Grantee has the right to receive from
the Company or any of its affiliates or any party to a transaction with the
Company or any of its affiliates, would constitute a "parachute payment" (as
defined in Code Section 280G(b)(2)), then the payments and benefits provided for
under this Agreement shall be either (a) reduced (but not below zero) so that
the present value of such total amounts and benefits received by the Grantee
from the Company and its affiliates will be one dollar ($1.00) less than three
times the Grantee's "base amount" (as defined in Code Section 280G(b)(3)) and so
that no portion of such amounts and benefits received by the Grantee shall be
subject to the excise tax imposed by Code Section 4999 or (b) paid in full,
whichever produces the better net after-tax position to the Grantee (taking into
account any applicable excise tax under Code Section 4999 and any other
applicable taxes). The reduction of payments and benefits hereunder, if
applicable, shall be made by reducing payments or benefits to be paid hereunder
in the order in which such payment or benefit would be paid or provided
(beginning with such payment or benefit that would be made last in time and
continuing, to the extent necessary, through to such payment or benefit that
would be made






– 5 –

--------------------------------------------------------------------------------





first in time). The determination as to whether any such reduction in the amount
of the payments and benefits provided hereunder is necessary shall be made by a
nationally recognized accounting firm selected by the Company. If a reduced
payment or benefit is made or provided and through error or otherwise that
payment or benefit, when aggregated with other payments and benefits from the
Company (or its affiliates) used in determining if a parachute payment exists,
exceeds one dollar ($1.00) less than three times the Grantee's base amount, then
the Grantee shall immediately repay such excess to the Company upon notification
that an overpayment has been made.
14.Grantee Acceptance. The Grantee shall accept the terms and conditions of this
Agreement through the online acceptance procedures set forth by the Company's
Stock Plan Administrator. By electronically accepting this Agreement the Grantee
acknowledges receipt of a copy of the Plan and hereby accepts this Award subject
to all the terms and provisions hereof and thereof.
    










– 6 –